     Case: 5:18-cv-02567-JRA Doc #: 5 Filed: 11/07/18 1 of 12. PageID #: 40




                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


LIBERTY HANGOUT, a registered student              CASE NO. 5:18CV2567
organization at Kent State University; and
MICHAEL HEIL, an individual;


                      Plaintiffs,
                                                   JUDGE:



       vs.                                         PLAINTIFFS’ MEMORANDUM OF
                                                   POINTS AND AUTHORITIES IN
                                                   SUPPORT OF MOTION FOR
                                                   TEMPORARY RESTRAINING
BEVERLY J. WARREN, in her official                 ORDER AND FOR ORDER TO
capacity as President of Kent State University;    SHOW CAUSE WHY
LAMAR R. HYLTON, individually and in his           PRELIMINARY INJUNCTION
                                                   SHOULD NOT ISSUE
official capacity as Kent State University Dean
of Students; DEAN TONDIGLIA in his official        (TELEPHONIC ORAL ARGUMENT
capacity as Director of Public Safety & Chief of   HEARING REQUESTED)
the Kent State University Department of Public
Safety; RICK O’NEIL, individually and in his
official capacity as Kent State University
Department of Public Safety lieutenant; and
DOES 1-25;


                      Defendants.




                                              1
       Case: 5:18-cv-02567-JRA Doc #: 5 Filed: 11/07/18 2 of 12. PageID #: 41



                                       INTRODUCTION

       Plaintiff’s Verified Complaint arises from efforts by Kent State University (“KSU”) to

restrict and stifle political speech. At its core, this is a case of state officials ratifying an

unconstitutional heckler’s veto. Defendants have adopted a written policy, and are engaged in a

pattern and practice of enforcing its policy, in a manner that vests in University officials the

absolute discretion to impose arbitrary and unreasonable security fees on registered student groups.

Defendants have selectively applied this policy in a discriminatory fashion, resulting in the

marginalization or outright banning of speech and expression advocating for the Second

Amendment.

                                      LEGAL STANDARD

       A temporary restraining order preserves the status quo and prevents irreparable harm until

a hearing can be held on a preliminary injunction application. See Granny Goose Foods, Inc. v.

Brotherhood of Teamsters & Auto Truck Drivers, 415 U.S. 423, 439 (1974). Four factors are

important in determining whether a temporary restraining order is appropriate: (1) the likelihood

of the plaintiff’s success on the merits; (2) whether the injunction will save the plaintiff from

irreparable injury; (3) whether the injunction would harm others; and (4) whether the public

interest would be served by the injunction. PACCAR Inc. v. TeleScan Techs., L.L.C., 319 F.3d 243,

249 (6th Cir. 2003) (overruled on other grounds in KP Permanent Make–Up, Inc. v. Lasting

Impression I, Inc., 543 U.S. 111 (2004)). The test is a flexible one and the factors are not

prerequisites to be met, but must be balanced. In re DeLorean Motor Co., 755 F.2d at 1229.




                                                 2
          Case: 5:18-cv-02567-JRA Doc #: 5 Filed: 11/07/18 3 of 12. PageID #: 42



                                        STATEMENT OF THE FACTS

           A.       Liberty Hangout Applies For Use Of KSU’s Kiva Event Spaces

           KSU’s student center (“KSC”) is described as:

           dedicated to meeting the needs of our students, faculty/staff, and University guest. Our
           event spaces have the flexibility needed to support the many types of events taking place
           on campus each day. From student activities to conferences we have a space to meet your
           needs.1

The KSC first floor event space, known as the Kiva event space, is a 24’ x 38’, 4144 square foot

auditorium that can accommodate 410 guests.2 The Kiva event space is opened for expressive

activity by part or all of the public.

           On or about October 10, 2018, Plaintiff Michael Heil (“Heil”) on behalf of KSU’s Liberty

Hangout chapter (collectively “Liberty Hangout”) prepared and submitted an application for use

of the Kiva event space on November 19, 2018, to host an event entitled “Let’s Talk Gun Rights”

featuring guest speaker Kaitlin Bennett. Decl. Heil, ¶ 3. Ms. Bennett is a KSU graduate, former

president and founder of KSU’s Liberty Hangout chapter, an avid gun enthusiast and Second

Amendment advocate. The application was made via an online campus protocol. Id.

           On or about October 25, 2018, Liberty Hangout received confirmation from the KSU

Student Center of a “hold” on the Kiva event space consisting of a breakdown of estimated costs.

In addition to equipment and set-up labor costs, the estimate included event security costs totaling

$1,798.40 chargeable to Liberty Hangout as follows:

    Police Officers (3.5 hours @ $48.00/hr)                           8    $168.00     $1,344.00




1
    https://www.kent.edu/universityevents/event-spaces
2
    https://www.kent.edu/university-events/first-floor-event-spaces

                                                           3
       Case: 5:18-cv-02567-JRA Doc #: 5 Filed: 11/07/18 4 of 12. PageID #: 43



 Hall Security Personnel (4 hours @ $18.35/hr)                   5       $73.40      $367.00

 Hall Security Personnel (4 hours @ $21.85/hr)                   1       $87.40      $87.40


Id., ¶ 4, Exh. A.

        B.        KSU’S Event Security Fee Policy

        KSU’s Policy Register PR 4-03.1(C)(3) (hereinafter “security fee policy”) provides in

pertinent part:

        (1) Sponsorship. All demonstrations, marches and non-university affiliated speakers …
        must be sponsored by a registered student organization or university department.
        ***
        (3) Responsibility. In all instances, those sponsoring demonstrations, marches or speakers
        are responsible for making the necessary provisions to maintain the peaceful demeanor of
        the assembly, including the arrangements for marshals or other self-governing services in
        cooperation with the assigned university security personnel. The sponsoring group shall
        be responsible for all expenses and damages incurred to the university.

Id., ¶ 5, Exh. B. (Emphasis added.)

        C.        UW’s Security Fee Policy, Facially And Applied To Plaintiffs, Requires
                  Reference To The Reactions Of Violent Mobs Targeting Politically
                  Conservative Speakers

        KSU determines the amount of security fees it assesses against a group based upon the

reaction to controversial speakers by hostile agitators. KSU makes no pretense that its security

policy at any location on campus shifts the financial burden for security to RSOs. In response to

Plaintiffs’ concerns over the security charges estimated for Liberty Hangout’s November 19, 2018,

event, counsel for KSU’s attorney provided this explanation:

        As you know, Ms. Bennett's recent September 29, 2018 rally on Kent State's campus
        required a significant law enforcement presence to ensure the safety of Ms. Bennett, rally
        attendees, and members of the University community. Because this event was not
        sponsored by a student organization, the University footed a bill of approximately
        $65,000.00 to provide necessary security. Since that rally, Ms. Bennett has made various
        claims on social media that she has received death threats and other threats of physical
        violence. Kent State would not be justified in ignoring these threats or the security needs
        attendant to Ms. Bennett's previous event as it considers how to best protect Ms. Bennett,
                                                 4
       Case: 5:18-cv-02567-JRA Doc #: 5 Filed: 11/07/18 5 of 12. PageID #: 44



       Liberty Hangout, and members of the University community who may participate in the
       anticipated November 19 event.

Decl. Becker, ¶ 5, Exh. C.

       Counsel’s explanation failed to identify whether or what objective, content- and viewpoint-

neutral standards require KSU to shift the financial burden of its security costs to Plaintiffs.

       D.      Plaintiffs Intend To Engage In Expressive Activity At UW In The Future

       Plaintiffs intend to engage in protected speech activities in the future at KSU, including

within the Kiva event space. Decl. Heil, ¶ 6. Other RSOs at KSU are realistically likely to take

advantage of the use of UW’s venues for protected speech activities as well. A realistic danger that

the security fee policy will significantly compromise First Amendment protections for Plaintiffs

as well as parties not before the Court exists and student speech activities are being chilled due to

Defendants’ enforcement of its security fee policy.

                                           ARGUMENT

                 PLAINTIFFS ARE ENTITLED TO INJUNCTIVE RELIEF

       A.      Plaintiffs’ Likelihood Of Success On The Merits Is Strong

       Plaintiffs are likely to succeed on the merits of this case because Defendants’ security fee

policy is facially and as-applied invalid under the First and Fourteenth Amendments to the U.S.

Constitution. The First Amendment’s guarantees of freedom of expression and association fully

extend to public universities like KSU. See, e.g., Papish v. Bd. of Curators of the Univ. of Mo.,

410 U.S. 667, 670 (1973) (“the mere dissemination of ideas – no matter how offensive to good

taste – on a state university campus may not be shut off in the name alone of ‘conventions of

decency.’”). Here, the Kiva event space constitutes, at a minimum, a limited public forum for the

purposes of any analysis under the First Amendment. Christian Legal Science v. Martinez, 130 S.



                                                  5
        Case: 5:18-cv-02567-JRA Doc #: 5 Filed: 11/07/18 6 of 12. PageID #: 45



Ct. 2971, 2986 (2010).3 Government entities establish limited public forums by “opening property

limited to use by certain groups or dedicated solely to the discussion of certain subjects.” Christian

Legal Science v. Martinez, 130 S.Ct. 2971, 2984 n.11 (2010) (quotations and citations omitted);

see also Good News Club v. Milford Central School, 454 U.S. 263 (1981). In such a forum, the

governmental may not impose restrictions on speech that are unreasonable and viewpoint based,

as here. Id.

         Nor can a law condition the free exercise of First Amendment rights on the “unbridled

discretion” of government officials. Forsyth County, Ga. v. Nationalist Movement, 505 U.S. 123,

133 (1992). By requiring Plaintiffs to pay security fees based on the potential reaction of those

opposed to the viewpoints expressed, the University is exercising unbridled discretion inherent in

its security fee policy to impose an unconstitutional heckler’s veto. As the Supreme Court has

articulated this rule, “[l]isteners’ reaction to speech is not a content-neutral basis for regulation. Id.

at 134-35. Accordingly, “[s]peech cannot be financially burdened, any more than it can be

punished or banned, simply because it might offend a hostile mob.” Id. (Emphasis added.) “A

government regulation that allows arbitrary application is inherently inconsistent with a valid time,

place, and manner regulation because such discretion has the potential for becoming a means of

suppressing a particular point of view.” Id. (Emphasis added.) The Sixth Circuit emphasizes:

         Maintenance of the peace should not be achieved at the expense of the free speech. The
         freedom to espouse sincerely held religious, political, or philosophical beliefs, especially
         in the face of hostile opposition, is too important to our democratic institution for it to be



3
  Arguably, the Kiva event space is a designated public forum “opened for expressive activity by part or all of the
public.” Arkansas Educ. TV Commn. v. Forbes, 523 U.S. 666, 677 (1998); and see Church of the Rock v. City of
Albuquerque, 84 F.3d 1273, 1278 (10th Cir.1996) (city-owned senior center is a designated public forum because,
although “not a traditional location of public debate or assembly,” the city opened it “to the public for discussive
purposes” by permitting “lectures and classes on a broad range of subjects by both members and non-members”).
“Government restrictions on speech in a designated public forum are subject to the same strict scrutiny as restrictions
in a traditional public forum.” Pleasant Grove City, Utah v. Summum, 555 U.S. 460, 469–70 (2009).
                                                          6
        Case: 5:18-cv-02567-JRA Doc #: 5 Filed: 11/07/18 7 of 12. PageID #: 46



         abridged simply due to the hostility of reactionary listeners who may be offended by a
         speaker's message.

Bible Believers v. Wayne County, Mich., 805 F.3d 228, 252 (6th Cir. 2015). (Emphasis added.)

         KSU’s security fee policy and its practice of applying it in its sole discretion, like the

ordinance in Forsyth County, vest campus administrators with unbridled discretion to charge RSOs

security fees for their events based on the content and/or viewpoints expressed and their hostile

reception by protesters. KSU’s policy and practice therefore violates the First Amendment rights

of Plaintiffs and all students on campus. Such a policy is neither reasonable nor content- or

viewpoint-neutral. See, e.g., College Republicans of U. of Washington v. Cauce, C18-189-MJP,

2018 WL 804497, at *2 (W.D. Wash. Feb. 9, 2018) (university security fee policy fails to provide

narrowly drawn, reasonable and definite standards, giving administrators broad discretion to

determine how much to charge student organizations or whether to charge at all.)

         Given its facial vagueness,4 the security fee policy allows Defendants to arbitrarily and

discriminatorily regulate student expression by acting as a prior restraint on speech that offends a

violent mob. As such, the security fee policy is facially invalid and unconstitutional. The policy

is also invalid as applied to Defendants, who have been financially burdened so as to effectively

deprive them of the opportunity to host their selected speaker, while in the meantime, KSU has

hosted numerous speakers without shifting the financial burden to sponsoring RSOs.

         For similar reasons, Defendants’ conduct has violated Plaintiffs’ equal protection rights.

“The first step in equal protection analysis is to identify the [defendants’] classification of groups.”




4The policy does not directly refer to “security fees.” It merely states that RSOs are responsible for “all expenses and
damages incurred to the university.” This language effectively shifts the responsibility of adopting adequate security
measures to prevent hostile protesters from damaging University property to innocent RSOs.

                                                           7
       Case: 5:18-cv-02567-JRA Doc #: 5 Filed: 11/07/18 8 of 12. PageID #: 47



Country Classic Dairies, Inc. v. State of Montana, Dep’t of Commerce Milk Control Bureau, 847

F.2d 593, 596 (9th Cir. 1988). To accomplish this, a plaintiff may show that the law is applied in

a discriminatory manner or imposes different burdens on different classes of people. Christy v.

Hodel, 857 F.2d 1324, 1331 (9th Cir. 1988). Here, Defendants treat Plaintiffs differently based on

the hostile reactions of Second Amendment opponents and the absence of any form of hostile

reaction by other speakers addressing other topics.

       B.      Plaintiffs Are Likely to Be Harmed Irreparably Absent Immediate
               Injunctive Relief

       “The freedom to express political opinions is the heart of the First Amendment.” Buckley

v. Valeo, 424 U.S. 1, 14 (1976). “The denial of First Amendment freedoms generally constitutes

irreparable harm, and that harm is exacerbated where a plaintiff seeks to engage in political

speech.” Firearms Policy Coalition Second Amendment Defense Committee v. Harris, 192

F.Supp.3d 1120 (June 22, 2016); see also S.O.C., Inc. v. Cnty. of Clark, 152 F.3d 1136, 1148 (9th

Cir. 1998). “In other words, the requirement that a party who is seeking a preliminary injunction

show ‘irreparable injury’ is deemed fully satisfied if the party shows that, without the injunction,

First Amendment freedoms would be lost, even for a short period.” College Republicans at San

Francisco State University v. Reed, 523 F.Supp.2d 1005, 1011 (N.D. Cal. 2007) (emphasis added);

see also Elrod v. Burns, 427 U.S. 347, 373 (1976) (“The loss of First Amendment freedoms, for

even minimal periods of time, unquestionably constitutes irreparable injury.”)

       C.      The Balance of Hardships Tips Decidedly in Plaintiffs’ Favor

       In First Amendment cases, “the ‘balancing of the hardships’ factor[, like the ‘irreparable

harm’ factor,] tends to turn on whether the challengers can show that the regulations they attack

are substantially overbroad.” Reed, 523 F.Supp.2d at 1011. Given Plaintiffs’ showing of the

facially and as-applied invalidity of the vague security fee policy, Plaintiffs necessarily have
                                               8
       Case: 5:18-cv-02567-JRA Doc #: 5 Filed: 11/07/18 9 of 12. PageID #: 48



shown that leaving that policy in place “would substantially chill the exercise of fragile and

constitutionally fundamental rights,” and thereby constitute an intolerable hardship to Plaintiffs.

Reed, 523 F.Supp.2d at 1101. As mentioned above, Defendants’ assessment of financially

burdensome security fees will deprive Plaintiffs of their freedom of expression, assembly and

association and will deny students an opportunity to hear from a gifted speaker whose message

resonates with many students. By contrast, temporarily enjoining Defendants’ enforcement of this

policy will not result in hardship to Defendants, who are in a position to adopt, at least on an

interim basis, a more narrowly crafted set of equally applied provisions that enable KSU to achieve

any legitimate ends without unjustifiably invading First Amendment freedoms. See id. In addition,

Defendants will suffer no legitimate harm by accommodating a speaking event that KSU has

provisionally agreed to host, and that is of a type that KSU consistently accommodates with respect

to non-conservative speakers and student groups. Indeed, KSU allowed an off-campus group – the

International Workers of the World – to use Red Square on a Saturday with no security costs

assessed against them. Defendants will suffer no harm by providing Plaintiffs with the same

opportunity to host their speakers of choice, as the opportunities routinely afforded by Defendants

to non-conservative students and student groups. The Constitution demands no less.

   A. Injunctive Relief is in the Public Interest

       The requirement that issuance of a preliminary injunction be in the “public interest” usually

is deemed satisfied when it is clear that core constitutional rights would remain in jeopardy unless

the court intervened. Reed, 523 F.Supp.2d at 1011. There is a public interest “in ensuring...

protection of First Amendment liberties.” Stokey v. N. Canton City Sch. Dist., 5:18-CV-01011,

2018 WL 2227783, at *3 (N.D. Ohio May 4, 2018). Courts considering requests for preliminary

injunctions have consistently recognized the significant public interest in upholding First

                                                 9
      Case: 5:18-cv-02567-JRA Doc #: 5 Filed: 11/07/18 10 of 12. PageID #: 49



Amendment principles. See, e.g., Suster v. Marshall, 149 F.3d 523, 530 (6th Cir.1998) and cases

cited therein.

                                          CONCLUSION

        For the reasons stated herein, Plaintiffs respectfully request the Court grant their request

for a temporary restraining order prohibiting Defendants from assessing security fees against

Plaintiff in connection with the November 19, 2018, event at the Kiva auditorium.

Date: November 7, 2018

Respectfully submitted,

 FREEDOM X                                    LAW OFFICES OF MICHAEL A. MALYUK

  s/ William J. Becker, Jr.                    s/ Eric S. McDaniel
 William J. Becker, Jr.                       Eric S. McDaniel (0090827)
 (CA Bar No. 134545)                          138 Stow Avenue
 (Pro Hac Vice admission pending)             Cuyahoga Falls, Ohio 44221
 www.FreedomXLaw.com                          www.malyuk.com
 11500 Olympic Blvd., Suite 400               Telephone: (330) 929-9700
 Los Angeles, CA 90064                        Fax: (330) 929-9720
 Telephone: (310) 636-1018                    Email: eric@malyuk.com
 Fax: (310) 765-6328
 Email: bill@freedomxlaw.com                  Attorneys for Plaintiffs, Michael Heil and
                                              Liberty Hangout
 Attorneys for Plaintiffs, Michael Heil
 and Liberty Hangout




                                                10
      Case: 5:18-cv-02567-JRA Doc #: 5 Filed: 11/07/18 11 of 12. PageID #: 50



                            PAGE LENGTH CERTIFICATION

       I hereby certify this memorandum adheres to the page limitations set forth in LR 7.1(f) of

10 pages for expedited cases.

       DATED this 7th day of November, 2018

                                                    By: /s/ Eric S. McDaniel
                                                        Eric S. McDaniel (0090827)




                                               11
      Case: 5:18-cv-02567-JRA Doc #: 5 Filed: 11/07/18 12 of 12. PageID #: 51



                                CERTIFICATE OF SERVICE

       I hereby certify that on this 7th day of November, 2018, I electronically filed the foregoing

document with the Clerk of the United States District Court using the CM/ECF system which will

send notification of such filing to all parties who are registered with the CMECF system.

       DATED this 7th day of November, 2018

                                                     By: /s/ Eric S. McDaniel
                                                         Eric S. McDaniel (0090827)




                                                12
